U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Quantum Assets, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3452407 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 (phone) (951) 602-6049 (fax) 19827 A, Henderson Rd. Cornelius, NC 29730 (Address of principal executive offices) (704) 799-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company
